DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12, and 20-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Li et al. (U.S. Patent Application Publication No. 2014/0252201).
Regarding to claim 1, Li teaches an integrated circuit, comprising:
a photodetection region configured to receive incident photons, the photodetection region being configured to produce a plurality of charge carriers in response to the incident photons (Fig. 5, element 154, [0041], lines 5-7);
at least one charge carrier storage region (Fig. 5, Fig. 6, region 172/176, [0038], lines 1-4); and
a charge carrier segregation structure configured to selectively direct charge carriers of the plurality of charge carriers into the at least one charge carrier storage region based upon times at which the charge carriers are produced (Figs. 6-7, region 184; [0048], lines 2-3), wherein the charge carrier segregation structure is configured to transfer the charge carriers into the at least one charge carrier storage region without capturing the charge carriers between the photodetection region and the at least one charge carrier storage region (Fig. 7A-G, the charge carrier segregation structure 184 transfer the charge carriers into charge carrier storage region 176 without capturing the charge carriers between the photodetection region and the charge carrier storage region 176. As seen in Fig. 7B or Fig. 7E, no charge is captured in region 184).
Regarding to claim 2, Li teaches a pixel comprising the photodetection region, the at least one charge carrier storage region and the charge carrier segregation structure ([0019], lines 1-3).
Regarding to claim 3, Li teaches the integrated circuit comprises a plurality of pixels (Figs. 4A-B).
Regarding to claim 4, Li teaches the at least one charge carrier storage region comprises a plurality of charge carrier storage regions (Figs. 5-7, elements 172 and 176), and the charge carrier segregation structure is configured to aggregate, in the plurality of charge carrier storage regions, charge carriers produced in a plurality of measurement periods (Figs. 7A-G).
Regarding to claim 5, Li teaches the charge carrier segregation structure comprises at least one electrode at a boundary between the photodetection region and a first charge carrier storage region of the at least one charge carrier storage region (Fig. 5, gate electrode of TX1).
Regarding to claim 6, Li teaches the charge carrier segregation structure comprises a single electrode at the boundary between the photodetection region and the first charge carrier storage region (Fig. 5, Fig. 6A, gate electrode of TX1).
Regarding to claim 12, Li teaches single photons are transferred to the at least one charge carrier storage region and aggregated in the at least one charge carrier storage region ([0041], lines 5-9).
Regarding to claim 20, Li teaches the at least one charge carrier storage region comprises a plurality of charge carrier storage regions (Figs. 5-7, elements 172 and 176).
Regarding to claim 21, Li teaches a photodetection method, comprising:
(A) receiving incident photons at a photodetection region ([0041], lines 5-7); and
(B) selectively directing charge carriers of a plurality of charge carriers produced in response to the incident photons from the photodetection region into at least one charge carrier storage region based upon times at which the charge carriers are produced (Figs. 5-7; [0048], lines 2-3), wherein the charge carriers are transferred into the at least one charge carrier storage region without capturing the charge carriers between the photodetection region and the at least one charge carrier storage region (Fig. 7A-G, the charge carrier segregation structure 184 transfer the charge carriers into charge carrier storage region 176 without capturing the charge carriers between the photodetection region and the at least one charge carrier storage region 176. As seen in Fig. 7B or Fig. 7E, no charge is captured in region 184).
Regarding to claim 22, Li teaches charge carrier in the photodetection region is transferred to a rejection region during a rejection period, then a first potential barrier to a first charge carrier storage region is lowered, then a second potential barrier to a second charge carrier storage region is lowered (Figs. 7A-D, [0058], lines 3-7).
Regarding to claim 23, Li teaches the first potential barrier is controlled by a first electrode and the second potential barrier is controlled by a second electrode (Fig. 5, Fig. 6A, gate electrodes TX1 and TX2).
Regarding to claim 24, Li teaches an integrated circuit, comprising:
a photodetection region configured to receive incident photons, the photodetection region being configured to produce a plurality of charge carriers in response to the incident photons (Fig. 5, element 154, [0041], lines 5-7);
at least one charge carrier storage region (Fig. 5, Fig. 6 region 172/176, [0038], lines 1-4);
a charge carrier segregation structure configured to selectively direct charge carriers of the plurality of charge carriers into the at least one charge carrier storage region based upon times at which the charge carriers are produced (Figs. 6-7, region 184; [0048], lines 2-3); and
a barrier below the photodetection region, the barrier being configured to inhibit unwanted charge carriers from entering the photodetection region ([0050], lines 6-12).
Regarding to claim 25, Li teaches the barrier is a doped region ([0050], lines 2-4).
Regarding to claim 26, Li teaches the photodetection region comprises a photodiode ([0038], line 1).
Regarding to claim 27, Li teaches the photodiode comprises a region having a first conductivity type and the doped region has a second conductivity type (Fig. 5, element 154, a diode always comprises a region having n-type and another region has a p-type).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication No. 2014/0252201), as applied to claim 1 above, in view of Choi et al. (U.S. Patent Application Publication No. 2015/0340445).
Regarding to claim 18, Li does not explicitly disclose the photodetection region is formed in an epitaxial region that is less than two microns deep. Choi teaches a photodetection region is formed in an epitaxial region that is less than two microns deep ([0209], line 2, the epitaxial region is 2 microns, therefore the photodetection region in the epitaxial region is less than 2 microns deep). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Choi to form the photodetection region in an epitaxial region that is less than two microns deep in order to obtain fully depletion regions, thus to increase reliability.
Regarding to claim 19, Li teaches the photodetection region comprising a photodiode ([0037], lines 1-3). Li does not clearly disclose the photodetection region is an epitaxial region comprising a photodiode. Choi teaches a photodetection region is an epitaxial region comprising a photodiode ([0014], lines 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Choi to configure the photodetection region to be an epitaxial region comprising a photodiode in order to obtain a uniform doping region, thus to increase reliability.
Allowable Subject Matter
Claims 9-11, 13-17 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 9, the prior art fails to anticipate or render obvious the claimed limitations including “a charge carrier rejection region that discards, during a rejection period, charge carriers produced in the photodetection region” in combination with the limitations recited in claim 1.
Regarding to claim 13, the prior art fails to anticipate or render obvious the claimed limitations including “carriers deeper than one micron below a surface of the semiconductor substrate are rejected” in combination with the limitations recited in claim 1 and the rest of limitations recited in claim 13.
Regarding to claim 28, the prior art fails to anticipate or render obvious the claimed limitations including “a drain below the photodetection region to remove the unwanted charge carriers, wherein the barrier is between the photodetection region and the drain” in combination with the limitations recited in claim 24.
Claim 21 would be allowable if limitations similar to claim 9 or 28 are incorporated into claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828